DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 12, 14, 15, 17, 19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 2010/0326750 A1)

Re. claim 1: Murakami discloses a power electronic device (10) for a vehicle (20) comprising: (see fig. 9, 10; para. 0075-0076)
at least one intermediate unit (100) having at least one fluid duct system that is fluidically connected to a fluid inlet (106) and a fluid outlet (108),  (see figs. 3-6; para. 0055, 0069)
at least one power electronic unit (90) arranged at least at a surface of the at least one intermediate unit and (see fig. 3; para. 0051)
at least one heating device (91, 92) arranged at least at a surface of the at least one intermediate unit. (see fig. 3; para. 0047-0049)
wherein the at least one heating device (98 which comprises 91, 92) is connected to the at least one power electronic unit (90) in an electrically conductive manner, and (see fig. 1, 9, 10; para. 0047-0049) 
the at least one heating device is supplied with electrical power or electrical energy via the at least one power electronic unit. (see fig. 1, 9, 10; para. 0047) (the diodes 83u-w, which are part of the heating device 91, discharge energy from the reactor 90)

Re. claim 2: Murakami discloses wherein the at least one heating device (91, 92) is arranged downstream from the at least one power electronic unit (90) with respect to a fluid flow direction (arrows) through the at least one fluid duct system. (see fig. 3, 6; para. 0047-0049, 0062)

Re. claim 4: Murakami discloses the at least one intermediate unit (100) includes at least a first intermediate element (114) and a second intermediate element (116) (see fig. 4; para. 0057-0059) 
wherein the first intermediate element has at least a first fluid duct (inlet side between 106 and 104), wherein the second intermediate element has at least a second fluid duct (outlet side between 104 and 108), and
wherein the first fluid duct and the second fluid duct provide the at least one fluid duct system (102). (see fig. 3-5; para. 0055-0057)

Re. claim 5: Murakami discloses wherein the first intermediate element (114) has a first fluid inlet (106) and a first fluid outlet (104) the first fluid inlet and the first fluid outlet fluidically connected to the first fluid duct and (see fig. 3-5; para. 0055-0057)
the second intermediate element (116) has a second fluid inlet (104) and a second fluid outlet (108) the second fluid inlet and the second fluid outlet fluidically connected to the second fluid duct. (see fig. 3-5; para. 0055-0057)

Re. claim 6: Murakami discloses wherein the first fluid duct (inlet side between 106 and 104) and the second fluid duct (outlet side between 104 and 108) are fluidically connected to one another. (see fig. 3-5; para. 0062, 0072)

Re. claim 7: Murakami discloses wherein the first intermediate element (114) is at least partially arranged at the second intermediate element (116). (sections 114 and 116 meet and intersect at the u-shaped bend 104) (see fig. 3-5; para. 0062, 0072)

Re. claim 8: Murakami discloses wherein the first intermediate element (114) and the second intermediate element (116) are at least partially connected to one another via a sub stance-to-substance bond. (114 and 116 are integrally connected at 104) (see fig. 3-5; para. 0062, 0072)

Re. claim 9: Murakami discloses wherein the first intermediate element (114) and the second intermediate element (116) are at least partially connected to one another via an additional layer (middle wall separating elements 114 and 116 near 106/108) (see fig. 3-6)

Re. claim 10: Murakami discloses wherein the first fluid duct (inlet side between 106 and 104) is configured to be essentially straight, and (portion near 106 is straight) (see fig. 3-6)
the second fluid duct (outlet side between 104 and 108) is configured to be essentially straight; and (portion near 108 is straight) (see fig. 3-6)
the first fluid duct (inlet side between 106 and 104) is configured to be essentially U-shaped, (portion near 104 is U-shaped) and the second fluid duct (outlet side between 104 and 108) is configured to be essentially U-shaped. (portion near 104 is U-shaped)

Re. claim 12: Murakami discloses wherein the at least one heating device (91, 92) is arranged between the first intermediate element (114) and the second intermediate element (116). (heating devices 91, 92 are arranged at the intersection between the first and second intermediate elements as fluid passes)

Re. claim 14: Murakami discloses the at least one fluid duct system includes turbulence inserts (120, 121). (see fig. 8; para. 0058, 0068)

Re. claim 15: Murakami discloses wherein at least one of the at least one power electronic unit (90) and the at least one heating device (98 which comprises 91, 92) are attached to a surface of the at least one intermediate unit (100) via a substance-to-substance bond.

Re. claim 17: Murakami discloses wherein the at least one fluid duct system is configured to be at least one of essentially straight (portions near 106 and 108 are straight) at least in some sections and essentially U-shaped at least in some sections. (portion near 104 is U-shaped) (see fig. 3-6)

Re. claim 19: Murakami discloses wherein the at least one power electronic unit (90) and the at least one heating device (91, 92) are arranged in series at the at least one intermediate unit with respect to a fluid flow direction through the at least one fluid duct system. (see fig. 3)

Re. claim 21: Murakami discloses wherein the at least one intermediate unit (100) has at least one of at least one intermediate element (114, 116). (see fig. 3-5; para. 0072-0074)

Re. claim 22: Murakami discloses wherein the at least one heating device (91, 92) comprises at least one of a resistance heating element. (chips can be considered a resistance heating element because they produce heat through electrical resistance) (see fig. 1; para. 0066-0067)

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakasaka (US 2016/0073556 A1).

Re. claim 23: Nakasaka discloses a power electronic device for a vehicle, comprising:
at least one intermediate unit (61-65 and 170) having at least one fluid duct system that is fluidically connected to a fluid inlet (310) and a fluid outlet (320), (see fig. 2-5; para. 0033, 0041, 0046-0051)
at least one power electronic unit (52, 53) arranged at least at a surface of the at least one intermediate unit, (see fig. 3-5; para. 0043-0044)
at least one heating device (51) arranged at least at a surface of the at least one intermediate unit, (see fig. 3-5; para. 0043-0045)
a first housing section (110) and a second housing section (201),
wherein the at least one power electronic unit (52, 53) is arranged between the at least one intermediate unit (170) and the first housing section, and the at least one heating device (51) is arranged between the at least one intermediate unit (61-65) and the second housing section, and (see fig. 3)
wherein a subregion (surface 111 of 110) of the first housing section abuts on a first side of the at least one intermediate unit (64 and 65), and a subregion (surface of 201 abutting surface 176) of the second housing section abuts on a second side of the at least one intermediate unit (170). (see fig. 3)

Re. claim 24: Nakasaka discloses wherein the at least one heating device (51) comprises at least one of a resistance heating element. (semiconductor modules can be considered resistance heating elements because they produce heat through electrical resistance) (see para. 0046-0047, 0053)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of Yoshino et al. (US 2010/0321889 A1).

Re. claim 3: Murakami fails to disclose:
wherein the at least one heating device and the at least one power electronic unit are arranged on different surface sides of the at least one intermediate unit.
However, Yoshino discloses:
	A power conversion device for use in a vehicle (see para. 0048)
comprising at least one heating device (21B, 32B) and the at least one power electronic unit (31A, 32A) are arranged on different surface sides of the at least one intermediate unit (40). (see fig. 4; para. 0060-0063)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the heating device and the power electronic unit of Murakami on opposite sides of the intermediate unit as taught by Yoshino. One of ordinary skill would have been motivated to do this in order to reduce the required size of the intermediate unit by doubling the area to be cooled by using both sides rather than only a single side of the intermediate unit.

Re. claim 16: Murakami fails to disclose:
Wherein at least one intermediate unit defines at least one of a housing wall of a housing and a housing section of the at least one power electronic device.
However, Yoshino discloses:
Wherein at least one intermediate unit (40) defines a housing section of the at least one power electronic device (31A, 32A). (the intermediate unit covers or houses at least one side of the power electronic device so it can be considered a housing section) (see fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the heating device and the power electronic unit of Murakami on opposite sides of the intermediate unit as taught by Yoshino. One of ordinary skill would have been motivated to do this in order to reduce the required size of the intermediate unit by doubling the area to be cooled by using both sides rather than only a single side of the intermediate unit.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 13: the limitations of “wherein a subregion of the first housing section abuts on a first side of the at least one intermediate unit, and a subregion of the second housing section abuts on a second side of the at least one intermediate unit” in combination with the remaining limitations in the claim cannot be found in the prior art. While housing abutting an intermediate cooling unit is known in the art, the combination of the first and second housing subregions abutting particular sides of the intermediate unit along with the requirements of the power electronic device and heating device cannot be found. Further, one of ordinary skill in the art would not have been motivated to modify the prior art such that a subregion of the first housing section abuts on a first side of the at least one intermediate unit, and a subregion of the second housing section abuts on a second side of the at least one intermediate unit. 

Response to Arguments
Applicant's arguments, see pages 7-8, filed 19 February 2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Murakami, have been fully considered but they are not persuasive. Applicant argues that Murakami fails to disclose “wherein the at least one heating device is connected to the at least one power electronic unit in an electrically conductive manner, and the at least one heating device is supplied with electrical power or electrical energy via the at least one power electronic unit.” The Examiner respectfully disagrees. Relying on different elements to teach the claimed limitations than the elements relied upon in the previous Office Action, Murakami anticipates the additional limitations in claim 1. Murakami’s reactor (90) reads on the claimed power electronic unit because at least in some instances it sends electrical power or electrical energy to the chips (91, 92) as seen in para. 0047-0049. Murakami’s wiring diagrams in figs. 1, 9, and 10 show that the reactor and chips are electrically connected to each other and the disclosure teaches that the reactor can, in some instances, supply portions of the chips (81u-w and 82u-w) with electrical power or electrical energy. 
Applicant’s arguments, see page 8, filed 19 February 2021, with respect to the rejection of claim 13 under 35 U.S.C. 103 as unpatentable over Murakami and Yoshino, in combination with the amendments to the claim, have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 
Applicant’s arguments with respect to the newly added claim 22 has been fully considered but is not persuasive. Murakami’s chips produce at least some heat because of their resistance and so can be considered resistance heaters. Applicant’s arguments with respect to the newly added claims 23 and 24 have been fully considered. It is agreed that the previously applied prior art fails to render these claims unpatentable. However, the newly applied Nakasaka reference anticipates these claims as seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 7, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835